Electronically Filed
                                                      Supreme Court
                                                      SCPR-XX-XXXXXXX
                                                      06-DEC-2022
                                                      09:53 AM
                                                      Dkt. 3 OGP


                          SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                 ROBERT E. CHAPMAN (Bar No. 2679),
                            Respondent.


                        ORIGINAL PROCEEDING
                           (ODC 20-0024)

      ORDER GRANTING PETITION TO RESIGN IN LIEU OF DISCIPLINE
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the petition submitted by the

 Office of Disciplinary Counsel, with the approval of the

 Disciplinary Board of the Hawai#i Supreme Court, for an order

 granting the request of attorney Robert E. Chapman to resign from

 the practice of law in lieu of discipline, and the declaration

 and materials attached in support thereof, we find Respondent

 Chapman’s declaration fulfills all of the requirements of Rule

 2.14(a) of the Rules of the Supreme Court of the State of Hawai#i

 (RSCH), and find Respondent Chapman admits to misconduct that we

 conclude represents egregious violations of Rules 1.2(a),
1.9(c)(1), 3.1, 3.3(a)(1), 3.3(a)(4), 3.4(b), 8.4(a), 8.4(b), and

8.4(c) of the Hawai#i Rules of Professional Conduct (2014),

misconduct which we conclude warrants granting the petition.

Therefore,

           IT IS HEREBY ORDERED that the petition to resign in

lieu of discipline is granted.    The resignation shall become

effective 30 days after the entry date of this order, pursuant to

RSCH Rules 2.14(d) and 2.16(c).

           IT IS FURTHER ORDERED that the Clerk of this court

shall remove Robert E. Chapman’s name from the role of attorneys

licensed to practice law in this jurisdiction and, within thirty

days after entry of this order, Respondent Chapman shall submit

to the Clerk the original certificate evidencing his license to

practice law in this jurisdiction or an affidavit or declaration

establishing good cause for his failure to do so.

           IT IS FURTHER ORDERED that Respondent Chapman shall

comply with the requirements of RSCH Rule 2.16 governing

disbarred attorneys, the Disciplinary Board shall provide notice

of the disbarment as required by RSCH Rule 2.16(e), and the Clerk

shall provide notice to all state judges, pursuant to RSCH Rule

2.16(f).

           IT IS FURTHER ORDERED that Respondent Chapman shall

bear the costs of ODC’s investigation and any preliminary




                                  2
disciplinary proceedings upon the timely submission by ODC of a

verified bill of costs, as authorized by RSCH Rule 2.3(c).

          DATED:   Honolulu, Hawai#i, December 6, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 3